DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-3 and 5-20 are pending in this application.
Cancellation of claim 4 is acknowledged.
Addition of new claims 15-20 is acknowledged.
Claim 3 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 31 July 2020.
Claim 7 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 31 July 2020.

Claims 1, 2, 5, 6, and 8-20 are examined.


Withdrawn Rejections
The rejection of claims 1, 2, 4-6, and 8-14 under 35 U.S.C. 101 is withdrawn in view of Applicant’s amendment to independent claim 1.
The rejection of claims 1, 2, 4-6, and 8-14 under 35 U.S.C. 112(a) is withdrawn in view of Applicant’s amendment to independent claim 1.
The rejection of claims 1, 2, 4-6, and 8-14 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to independent claim 1.
The rejection of claims 1, 2, 5, 6, and 8-14 under 35 U.S.C. 103 as being unpatentable over Vucak is withdrawn in view of Applicant’s amendment to independent claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 16 December 2020:
Claims 1, 2, 5, 6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vucak et al. (“Vucak”, US 2014/0004348) in view of Passaretti (US Patent 5,043,017).  
prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.  Further, employing Vucak’s weak acid and alkali metal salt/conjugate base thereof would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given Vucak’s teaching of the appropriateness and preferability thereof. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335, 65 USPQ 297, 301 (1945) (“Reading a In re Leshin, 125 USPQ 416, 417-18 (CCPA 1960) (similar statement); MPEP 2144.07. See also Pfizer v. Apotex, 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) (holding that selecting from a set of 53 anions known to be acceptable for the given purpose would still give rise to a reasonable expectation of success [despite the size of the set]); MPEP 2143 E&G.
While Vucak teaches stabilizing calcium carbonate particles with at least one substance chosen from weak acids and conjugate bases (e.g., paragraphs [0104]-[0120]), Vucak does not specifically teach sodium hexametaphosphate and phosphoric acid (Applicant’s elected species) on the surface of (i.e., coated on) the calcium carbonate particles.
Passaretti is in the same field of endeavor of stabilizing calcium carbonate particles (e.g., abstract) as a filler material (such as Vucak’s implants that comprise calcium carbonate), and teaches calcium carbonate is desirably coated/combined with a conjugate base and weak acid (such as Vucak does with its calcium carbonate as detailed above, e.g., see Vucak, paragraphs [0105] and [0144]) to advantageously acid-stabilize/impart enhanced pH stability to the calcium carbonate; sodium hexametaphosphate and phosphoric acid are preferred for such a purpose. See Passaretti at, e.g., abstract; col. 3, lines17-27; col. 4, lines 17-37; col. 5, lines 52-56, and col. 6, lines 14-20.  
In view of the foregoing, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vucak’s overall In re Font, 675 F.2d 291, 213 USPQ 532 (CCPA 1982). As for rationale b), it has been held prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06. 
Regarding claim 2, it is noted that the limitation “utilized for increasing the thermal stability of the composition and/or for increasing the peak temperature of the composition and/or for improving the mechanical properties of the composition” recites intended use(s) for the inhibiting calcium carbonate, and does not recite additional structural and/or procedural features apart from what is already claimed.  Since Vucak teaches the same components (coated calcium carbonate particles) within the same process (forming an implant), it would be capable of said intended uses(s), absent evidence to the contrary.
prima facie case of obviousness exists.  See MPEP 2144.05 I. 
Regarding claim 6, Vucak teaches that, regarding the calcium carbonate particles, preference is given to spherical particles (e.g., paragraph [0097]), and the aspect ratio is preferably below 5 (e.g., paragraph [0098]).
Regarding claims 8-11, 15-17, 19, and 20, Vucak teaches the use of resorbable polymers (i.e., absorbable polymers) is particularly advantageous (e.g., paragraph [0081]).  Polylactic acids are particularly preferred (e.g., paragraph [0082]).  Suitable polymers include poly-D, poly-L, and poly-D,L-lactic acid (e.g., paragraph [0084]).  The polymers have an inherent viscosity in the range from 0.5 dl/g to 8.0 dl/g (e.g., paragraph [0087]), and a number average molecular weight preferably ranging from 750 g/mol to 1,000,000 g/mol (e.g., paragraph [0086]).  Regarding Applicant’s language “consisting essentially of” (new claim 17), it is noted that composite particles of Vucak 
Regarding claim 12, Vucak teaches the weight fraction of calcium carbonate particles is at least 0.1 wt.% (e.g., paragraph [0189]). 
Regarding claims 13 (as amended), 14, and 18, Vucak teaches the weight fraction of calcium carbonate, based on the overall weight of the composite particles, lies advantageously in the range from 5.0 wt% to 50.0 wt% (e.g., paragraph [0189]), and the weight fraction of polymer, based on the overall weight of the polymer, lies advantageously in the range from 5.0 wt% to 95.0 wt% (e.g., paragraph [0190]).  These ranges encompass those instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  

Response to Arguments
Applicant's arguments filed 16 December 2020 have been fully considered but they are not persuasive.  
Applicant first argues Passaretti proposes using the calcium carbonate as filler material in the making of neutral to weakly acidic paper, while, in the claimed implant formation process, the coated calcium carbonate is used as an “inhibitor in a bioabsorbable implant”.  Applicant argues nothing in either Passaretti or Vucak suggests the use of the specific sodium hexametaphosphate and phosphoric acid coated calcium carbonate particles for such a purpose.
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, although Passaretti is in the field of forming paper while Vucak deals with forming implants, both references are directed to the same "pertinent problem" of  stabilizing calcium carbonate particles (e.g., compare Vucak, paragraphs [0105] and [0144], with Passaretti, col. 3, lines 17-27).  Since Vucak already teaches stabilizing its calcium carbonate particles with components such as weak acids (alkylphosphonic acids or alkylcarboxylic acids being preferred) and the alkali metal salts/conjugate bases thereof, and Passaretti teaches a preferred pair for stabilizing calcium carbonate is sodium hexametaphosphate and phosphoric acid, the ordinarily skilled artisan, looking to improve the calcium carbonate particles of Vucak, would still look to the teachings of Passaretti and consider them relevant, and would be motivated to select this pairing as the coating of the calcium carbonate particles of Vucak, with a reasonable expectation of success.  
Applicant also argues one of the specific advantages of the claimed combination is that it provides increased thermal stability of the polymer based compound used to form the implant, as well as good mechanical properties, biocompatibility and acid stability.  Applicant argues nothing in Vucak or Passaretti would motivate those skilled in the art to use the specific coatings on calcium carbonate for use in absorbable implants as required in claim 1.  

In response to Applicant’s arguments regarding dependent claims, it is noted that, while Applicant points out what is disclosed in each of the dependent claims, Applicant does not actually address the merits of the rejection as it pertains to said claims, and thus this argument is also not persuasive.
In response to Applicant’s arguments regarding “new independent claim 21”, it is noted that no claim 21 was received with the last response, and thus this argument cannot be addressed.
Therefore, it is the Examiner’s position that the claims are rendered obvious.
Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/           Examiner, Art Unit 1611